DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 12/9/20.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
 	In the Examiner's best judgement the best prior art found during prosecution with respect to independent claims 1, 8 and 15 fail to, either singularly or in combination, to anticipate or render the claim features obvious, particularly the combination of features of the Independent Claims. The references used, fail to singularly or in combination, to anticipate and render obvious the inventive concept identified by the specific claim features of the inventive concept claims. Specifically, wherein a target group is defined on at least one of an inter-switch link between two switches of the plurality of switches or at a port of a switch of the plurality of switches, wherein the target group defines a bandwidth limit on the at least one of an inter-switch link between two switches of the plurality of switches or at a port of a switch of the plurality of switches; wherein a host channel adapter comprises a target group repository stored in a memory of the host channel adapter; and wherein the defined target group is recorded in the target group repository.
 
 	The examiner identifies, as the best prior art of record, the following documents: 	a. U.S. Patent No. 8,593,964 (published 26 Nov. 2013) [hereinafter Sinha] teaches a bottleneck-detection mechanism configured to detect a bottleneck in a network based on network-state information received from one or more switches, including inter-state link bandwidth information. The switch may transmit a signal to a host bus adapter which instructs the adapter to limit the data rate exiting (egress) the source device hosting the adapter. However, Sinha does not teach wherein the target group defines a bandwidth limit on the at least one of an inter-switch link between two switches of the plurality of switches or at a port of a switch of the plurality of switches; wherein a host channel adapter comprises a target group repository stored in a memory of the host channel adapter; and wherein the defined target group is recorded in the target group repository.
 	b. U.S. Pre-Grant Publ'n. No. 2011/0110421 (published 12 May. 2011) [hereinafter Atkinson] teaches switches, interconnected by links, such as inter-switch link, with packet rate limiter devices applied to source ports on source switches. Once the source ports are identified, rate limiting host bus adapters (HBAs) or other rate limiting circuitry or devices, whether inside or outside the network, may be applied to limit packet traffic processed by the source ports. Atkinson does not teach wherein the target group defines a bandwidth limit on the at least one of an inter-switch link between two switches of the plurality of switches or at a port of a switch of the plurality of switches; wherein a host channel adapter comprises a target group repository stored in a memory of the host channel adapter; and wherein the defined target group is recorded in the target group repository.
	c. U.S. Pre-Grant Publ'n. No. 2004/0054828 (published 18 March 2004) [hereinafter Finch] teaches utilizing a configuration parameter modification bandwidth limiting technique to limit data communications bandwidth of an Infiniband channel adapter and can combine this technique with other bandwidth limiting techniques to further control or limit bandwidth of a data wherein the target group defines a bandwidth limit on the at least one of an inter-switch link between two switches of the plurality of switches or at a port of a switch of the plurality of switches; wherein a host channel adapter comprises a target group repository stored in a memory of the host channel adapter; and wherein the defined target group is recorded in the target group repository.

Additionally, all of the further limitations in 2 – 7, 9 - 14 and 16 - 20 are allowable since the claims are dependent upon the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J LOPATA whose telephone number is (571)270-5158.  The examiner can normally be reached on Mon-Fri 10-7 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on (571)272-3179.  The fax 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ROBERT J. LOPATA
Primary Examiner
Art Unit 2471



/ROBERT J LOPATA/
September 9, 2021Primary Examiner, Art Unit 2471